Exhibit 10.4

 

Execution Copy

 

 

 

OMNIBUS AGREEMENT

 

AMONG

 

UNITED STATES SHIPPING MASTER LLC

 

US SHIPPING GENERAL PARTNER LLC

 

U.S. SHIPPING OPERATING LLC

 

AND

 

U.S. SHIPPING PARTNERS L.P.

 

 

 

--------------------------------------------------------------------------------


 

OMNIBUS AGREEMENT

 

THIS OMNIBUS AGREEMENT is entered into on, and effective as of, the Closing
Date, among United States Shipping Master LLC, a Delaware limited liability
company (“Shipping Master”), US Shipping General Partner LLC, a Delaware limited
liability company (including any permitted successors and assigns under the MLP
Agreement (as defined herein), the “General Partner”), for itself and on behalf
of the MLP in its capacity as general partner, U.S. Shipping Operating LLC, a
Delaware limited liability company (the “OLLC”), and U.S. Shipping Partners
L.P., a Delaware limited partnership (the “MLP”).  The above-named entities are
sometimes referred to in this Agreement each as a “Party” and collectively as
the “Parties”.

 

R E C I T A L S:

 

The Parties desire by their execution of this Agreement to evidence their
understanding, (i) as more fully set forth in Article II of this Agreement, with
respect to certain non-competition obligations on the part of the Shipping
Master Entities (as defined herein) during the term of this Agreement; (ii) as
more fully set forth in Article III of this Agreement, with respect to certain
indemnification obligations of Shipping Master; and (iii) as more fully set
forth in Article IV of this Agreement, with respect to a tax payment loan to be
made by the General Partner to the MLP.

 

In consideration of the premises and the covenants, conditions, and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

 

ARTICLE I
Definitions

 

1.1       Definitions.  (a) Capitalized terms used herein but not defined shall
have the meanings given them in the MLP Agreement.

 

(b)        As used in this Agreement, the following terms shall have the
respective meanings set forth below:

 

“Agreement” means this Omnibus Agreement, as it may be amended, modified, or
supplemented from time to time in accordance with the terms hereof.

 

“Assets” has the meaning given such term in Section 3.1.

 

“Change of Control” means, with respect to any Person (the “Applicable Person”),
any of the following events:  (i) any sale, lease, exchange or other transfer
(in one transaction or a series of related transactions) of all or substantially
all of the Applicable Person’s assets  to any other Person, unless immediately
following such sale, lease, exchange or other transfer such assets are owned,
directly or indirectly, by the Applicable Person; (ii) the dissolution or
liquidation of the Applicable Person; (iii) the consolidation or merger of the
Applicable Person with or into another Person pursuant to

 

1

--------------------------------------------------------------------------------


 

a transaction in which the outstanding Voting Securities of  the Applicable
Person are changed into or exchanged for cash, securities or other property,
other than any such transaction where (a) the outstanding Voting Securities of
the Applicable Person are changed into or exchanged for Voting Securities of the
surviving corporation or its parent and (b) the holders of the Voting Securities
of the Applicable Person immediately prior to such transaction own, directly or
indirectly, not less than a majority of the outstanding Voting Securities of the
surviving corporation or its parent immediately after such transaction; and
(iv) a “person” or “group” (within the meaning of Sections 13(d) or 14(d)(2) of
the Exchange Act) being or becoming the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act) of more than 50% of all of the
then outstanding Voting Securities of the Applicable Person, except in a merger
or consolidation which would not constitute a Change of Control under
clause (iii) above.

 

“Closing Date” means the date of the closing of the initial public offering of
common units representing limited partner interests in the MLP.

 

“Conflicts Committee” has the meaning given such term in the MLP Agreement.

 

“Contribution Agreement” has the meaning given such term in the MLP Agreement.

 

“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

 

“Covered Environmental Losses” means all environmental and toxic tort losses,
damages, liabilities, claims, demands, causes of action, judgments, settlements,
fines, penalties, costs and expenses (including, without limitation, court costs
and reasonable attorney’s and experts’ fees) of any and every kind or character,
suffered or incurred by the Partnership Group by reason of or arising out of:

 

(i)                                     any violation or correction of violation
of Environmental Laws or

 

(ii)                                  any event or condition associated with
ownership or operation of the Assets (including, without limitation, the
presence of Hazardous Substances on, under, about or migrating to or from the
Assets or the disposal or release of Hazardous Substances generated by operation
of the Assets at non-Asset locations) including, without limitation, (A) the
cost and expense of any investigation, assessment, evaluation, monitoring,
containment, cleanup, repair, restoration, remediation or other corrective
action required or necessary under Environmental Laws, (B) the cost or expense
of the preparation and implementation of any closure, remedial or corrective
action or other plans required or necessary under Environmental Laws and (C) the

 

2

--------------------------------------------------------------------------------


 

cost and expense for any environmental or toxic tort pre-trial, trial or
appellate legal or litigation support work;

 

but only to the extent that such violation complained of under clause (i), or
such events or conditions included in clause (ii), occurred before the Closing
Date and were unknown by the MLP and its management at the time of the Closing
Date.

 

“Environmental Laws” means all federal, state, and local laws, statutes, rules,
regulations, orders, judgments and ordinances relating to protection of health
and safety and the environment including, without limitation, the federal
Comprehensive Environmental Response, Compensation and Liability Act, the
Superfund Amendments and Reauthorization Act, the Resource Conservation and
Recovery Act, the Clean Air Act, the Clean Water Act, the Safe Drinking Water
Act, the Toxic Substances Control Act, the Oil Pollution Act of 1990, the
Hazardous Materials Transportation Act, the Marine Mammal Protection Act, the
Endangered Species Act, the National Environmental Policy Act, and other
environmental conservation and protection laws, each as amended through the
Closing Date.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“General Partner” has the meaning given such term in the introduction to this
Agreement.

 

“Hazardous Substance” means (a) any substance that is designated, defined or
classified as a hazardous waste, hazardous material, pollutant, contaminant or
toxic or hazardous substance, or that is otherwise regulated under any
Environmental Law, including, without limitation, any hazardous substance as
defined under the Comprehensive Environmental Response, Compensation and
Liability Act and (b) oil as defined in the Oil Pollution Act of 1990, including
without limitation petroleum, oil, gasoline, natural gas, fuel oil, motor oil,
waste oil, diesel fuel, jet fuel and other refined petroleum hydrocarbons.

 

“Market Value” means (a) with respect to a Common Unit, the average closing
sales price per Common Unit on the New York Stock Exchange, or other exchange or
quotation service on which the Common Units may be listed for the five
consecutive trading days immediately preceding the date of determination (the
“Common Unit Closing Price”) and (b) with respect to a Subordinated Unit, the
Common Unit Closing Price, discounted by 25%.  Notwithstanding the foregoing,
the amount of such discount shall be decreased by 5% immediately after (x) the
Minimum Quarterly Distribution has been paid to the holders of all outstanding
Units for four successive quarterly periods and (y) the Adjusted Basic Surplus
(as defined in the MLP Agreement) generated during by the Partnership during
such four-quarter period equaled or exceeded the sum of the Minimum Quarterly
Distribution paid to holders of all outstanding Units during such four-quarter
period; provided, that at least one year must elapse between each such 5%
decrease in amount of such discount.

 

3

--------------------------------------------------------------------------------


 

“Minimum Quarterly Distribution” has the meaning given such term in the MLP
Agreement.

 

“MLP” has the meaning given such term in the introduction to this Agreement.

 

“MLP Agreement” means the Amended and Restated Agreement of Limited Partnership
of the MLP, dated as of the Closing Date, as such agreement is in effect on the
Closing Date, to which reference is hereby made for all purposes of this
Agreement. An amendment or modification to the MLP Agreement subsequent to the
Closing Date shall be given effect for the purposes of this Agreement only if it
has received the approval that would be required pursuant to Section 6.6 hereof
if such amendment or modification were an amendment or modification of this
Agreement.

 

“OLLC” has the meaning given such term in the introduction to this Agreement.

 

“Partnership Entities” means the General Partner and each member of the
Partnership Group.

 

“Partnership Group” means the MLP, the OLLC and any Subsidiary of any such
Person.

 

“Person” means a corporation, partnership, joint venture, trust, limited
liability company, unincorporated organization or any other entity.

 

“Prospectus” means the final prospectus, dated October 28, 2004, relating to the
initial public offering of common units representing limited partner interests
in the MLP, as filed with Securities and Exchange Commission pursuant to Rule
424(b) under the Securities Act of 1933.

 

“Restricted Businesses” has the meaning given such term in Section 2.1.

 

“Retained Assets” has the meaning given such term in the Contribution Agreement.

 

“Shipping Master Entities” means Shipping Master and any Person controlled by
Shipping Master, in each case other than the Partnership Entities.

 

“Sponsor Units” means the Common Units and Subordinated Units received by
Shipping Master pursuant to the Contribution Agreement in connection with the
formation of the MLP.

 

“Subsidiary” has the meaning given such term in the MLP Agreement.

 

“Tax Payment Loan” has the meaning given such term in Section 4.1.

 

“Unit” has the meaning given such term in the MLP Agreement.

 

4

--------------------------------------------------------------------------------


 

“Voting Securities” means securities of any class of Person entitling the
holders thereof to vote in the election of members of the board of directors or
other similar governing body of the Person.

 

ARTICLE II
Business Opportunities

 

2.1       Restricted Businesses.  For so long as US Shipping General Partner LLC
(or any Person that directly, or indirectly through one or more intermediaries,
is controlled by or under common control with Shipping Master) is the general
partner of the MLP, each of the Shipping Master Entities shall be prohibited
from engaging in or acquiring (i) any business providing marine transportation,
distribution and logistics services or (ii) any business that generates
“qualifying income” within the meaning of Section 7704(d) at the time such
business is first proposed to be engaged in by any such Shipping Master Entity
(“Restricted Businesses”).  Notwithstanding the foregoing, a Shipping Master
Entity may own and/or operate any of the Retained Assets.

 

2.2       Conflicts Committee Exception.  Notwithstanding any provision of
Section 2.1 to the contrary, the Shipping Master Entities may engage in any
Restricted Business with the approval of the Conflicts Committee.

 

2.3       Scope of Prohibition.  Except as provided in this Article II and the
MLP Agreement, each Shipping Master Entity shall be free to engage (whether
directly or through the acquisition of equity or debt interests in any Person)
in any business activity whatsoever, including those that may be in direct
competition with any Partnership Entity.

 

2.4       Enforcement.  Each Shipping Master Entity agrees and acknowledges that
the Partnership Entities do not have an adequate remedy at law for the breach by
the Shipping Master Entity of the covenants and agreements set forth in this
Article II, and that any breach by any Shipping Master Entity of the covenants
and agreements set forth in this Article II would result in irreparable injury
to the Partnership Entities.  Each Shipping Master Entity further agrees and
acknowledges that any Partnership Entity may, in addition to the other remedies
which may be available to the Partnership Entities, file a suit in equity to
enjoin any Shipping Master Entity from such breach, and each Shipping Master
Entity consents to the issuance of injunctive relief to enforce the provisions
of Article II of this Agreement.

 

ARTICLE III
Indemnification

 

3.1       Shipping Master Indemnification.  Subject to the provisions of Section
3.2 and Section 3.3, Shipping Master shall indemnify, defend and hold harmless
the Partnership Group from and against (a) any Covered Environmental Losses
relating to the assets contributed by the Shipping Master Entities to the
Partnership Group prior to or on the Closing Date (the “Assets”) for a period of
five (5) years from the Closing Date; (b) the

 

5

--------------------------------------------------------------------------------


 

failure of the Partnership Group to be the owner of such valid leasehold
interests or fee ownership interests in and to the Assets and such failure
renders the Partnership Entities unable to use or operate the Assets in
substantially the same manner that the Assets were used and operated by the
Shipping Master Entities immediately prior to the Closing Date to the extent
that the Shipping Master Entities are notified of any of the foregoing within
two (2) years of the Closing Date; (c) the failure of the Partnership Entities
to have on the Closing Date any consent or governmental permit and such failure
renders the Partnership Entities unable to use or operate the Assets in
substantially the same manner that the Assets were owned and operated by the
Shipping Master Entities immediately prior to the Closing Date to the extent
that the Shipping Master Entities are notified of any of the foregoing within
two (2) years of the Closing Date; (d) any events or conditions attributable to
or associated with the ownership or operation of the Retained Assets, whether
occurring before or after the Closing Date; and (e) all federal, state and local
income tax liabilities attributable to the operation of the Assets prior to the
Closing Date, including any such income tax liabilities of the Shipping Master
Entities that may result from the consummation of the formation transactions for
the Partnership Group and the General Partner until 60 days after the expiration
of any applicable statute of limitations but excluding any federal, state and
local income taxes reserved on the books of the Partnership Group on the Closing
Date.

 

3.2       Limitations Regarding Indemnification.  The aggregate liability of
Shipping Master under Section 3.1(a) shall not exceed $10.0 million. 
Furthermore, no claim may be made against Shipping Master for indemnification
pursuant to Section 3.1(a) unless the aggregate dollar amount of all claims for
indemnification pursuant to such section shall exceed $500,000, in which case
Shipping Master shall be liable for claims for indemnification only to the
extent such aggregate amount exceeds $500,000.

 

3.3       Indemnification Procedures.

 

(a)        The members of the Partnership Group agree that within a reasonable
period of time after they become aware of facts giving rise to a claim for
indemnification pursuant to Section 3.1, they will provide notice thereof in
writing to Shipping Master specifying the nature of and specific basis for such
claim.

 

(b)        Shipping Master shall have the right to control all aspects of the
defense of (and any counterclaims with respect to) any claims brought against
the Partnership Group that are covered by the indemnification set forth in
Section 3.1, including, without limitation, the selection of counsel,
determination of whether to appeal any decision of any court and the settling of
any such matter or any issues relating thereto; provided, however, that no such
settlement shall be entered into without the consent (which consent shall not be
unreasonably withheld) of the Partnership Group unless it includes a full
release of the Partnership Group from such matter or issues, as the case may be.

 

(c)        The members of the Partnership Group agree to cooperate fully with
Shipping Master with respect to all aspects of the defense of any claims covered
by the indemnification set forth in Section 3.1, including, without limitation,
the prompt

 

6

--------------------------------------------------------------------------------


 

furnishing to Shipping Master of any correspondence or other notice relating
thereto that the Partnership Group may receive, permitting the names of the
members of the Partnership Group to be utilized in connection with such defense,
the making available to Shipping Master of any files, records or other
information of the Partnership Group that Shipping Master considers relevant to
such defense and the making available to Shipping Master of any employees of the
Partnership Group; provided, however, that in connection therewith Shipping
Master agrees to use reasonable efforts to minimize the impact thereof on the
operations of the Partnership Group and further agrees to maintain the
confidentiality of all files, records and other information furnished by a
member of the Partnership Group pursuant to this Section 3.3.  In no event shall
the obligation of the Partnership Group to cooperate with Shipping Master as set
forth in the immediately preceding sentence be construed as imposing upon the
Partnership Group an obligation to hire and pay for counsel in connection with
the defense of any claims covered by the indemnification set forth in this
Article III; provided, however, that the members of the Partnership Group may,
at their own option, cost and expense, hire and pay for counsel in connection
with any such defense.  Shipping Master agrees to keep any such counsel hired by
the Partnership Group reasonably informed as to the status of any such defense,
but Shipping Master shall have the right to retain sole control over such
defense.

 

(d)        In determining the amount of any loss, cost, damage or expense for
which any of the members of the Partnership Group is entitled to indemnification
under this Agreement, the gross amount of the indemnification will be reduced by
(i) any insurance proceeds realized by the Partnership Group, and such
correlative insurance benefit shall be net of any incremental insurance premium
that becomes due and payable by the Partnership Group as a result of such claim
and (ii) all amounts recovered by the Partnership Group under contractual
indemnities from third Persons.  The Partnership hereby agrees to use
commercially reasonable efforts to realize any applicable insurance proceeds or
amounts recoverable under such contractual indemnities.

 

3.4       Restriction on Transfer of Sponsor Units.

 

(a)        Through and until the expiration of the indemnity set forth in
Section 3.1(a) above, Shipping Master hereby agrees not to sell, convey,
transfer, pledge or otherwise dispose of or encumber any of its Sponsor Units,
unless immediately following the closing of such sale, conveyance, transfer,
pledge or other disposal or encumbrance, Shipping Master shall retain a number
of Sponsor Units having, in the aggregate, a Market Value of not less than $10.0
million, less any amounts paid by the General Partner pursuant to its
indemnification obligation under Section 3.1(a) prior to such determination. 
Shipping Master shall have no obligation to retain or hold any Units other than
as set forth in this Section 3.4.

 

ARTICLE IV
Tax Payment Loan and Repayment

 

4.1       Tax Payment Loan.  The General Partner hereby agrees to loan to the
MLP an aggregate amount (the “Tax Payment Loan”) equal to the lesser of (a)
$770,000 and (b)

 

7

--------------------------------------------------------------------------------


 

the estimated tax liability payments to be made (including federal and state
income taxes) for the year 2005 by USCS Chemical Pioneer, Inc., a Delaware
corporation and an indirect wholly-owned subsidiary of the MLP (“Chemical
Pioneer Inc.”).  The Tax Payment Loan shall be disbursed in four equal
installments.  The General Partner shall make such disbursements to the MLP
within ten days after the payment of each quarterly distribution made by the MLP
to unitholders in 2005.  Shipping Master hereby agrees to provide any funds
needed by the General Partner in order to fulfill its obligations under this
Section 4.1.

 

4.2       MLP Repayment of Tax Payment Loan.

 

(a)        The MLP hereby agrees to repay the General Partner in respect of the
Tax Payment Loan an aggregate amount equal to the lesser of (i) the unpaid
balance of the Tax Payment Loan and (ii) the excess, if any, in each of the
years 2006 through 2014 of the Gross Margin (as defined below) of Chemical
Pioneer Inc. for such year over the amount specified on Exhibit A hereto for
such year, plus, in either case, interest thereon at the applicable federal rate
(“Interest”).  For purposes hereof, “Gross Margin” shall mean the gross revenues
of Chemical Pioneer Inc. less its voyage expenses and vessel operating expenses,
as determined in accordance with United States generally accepted accounting
principles consistently applied.

 

(b)        The MLP shall make repayments of the Tax Payment Loan to the General
Partner on December 31 of each year, commencing December 31, 2007.

 

(c)        Notwithstanding the foregoing, any remaining unpaid balance of the
Tax Payment Loan, together with Interest thereon, will be due and payable on
December 31, 2014.  Furthermore, the MLP may prepay the Tax Payment Loan at any
time, in whole or in part, without penalty or premium, provided that such
prepayment does not adversely affect the MLP’s ability to pay the Minimum
Quarterly Distribution.

 

(d)        The MLP shall have no obligation to the General Partner with respect
to the repayment of the Tax Payment Loan other than as set forth in this Section
4.2.

 

ARTICLE V
Solvency Representation

 

5.1       Solvency of Shipping Master Entities.  Each of the Shipping Master
Entities is, and immediately after giving effect to the transactions
contemplated in the Contribution Agreement will be, Solvent.  For purposes of
this Section 5.1, “Solvent” means with respect to the applicable party as of any
date of determination, that on such date (a) the fair value of the property of
such party is greater than the total amount of liabilities, including, without
limitation, contingent liabilities of such party that would constitute
liabilities under United States generally accepted accounting principles
consistently applied, (b) the present fair saleable value of the assets of such
party is not less than the amount that will be required to pay its debts as they
become absolute and matured, taking into account the possibility of refinancing
such obligations and selling assets, (c) such

 

8

--------------------------------------------------------------------------------


 

party does not intend to, and does not believe that it will, incur debts or
liabilities beyond such party’s ability to pay such debts as they mature, taking
into account the possibility of refinancing such obligations and selling assets
and (d) such party is not engaged in business or a transaction, and does not
intend to engage in business or a transaction, for which such party’s property
remaining after such transaction would constitute unreasonably small capital.

 

ARTICLE VI
Miscellaneous

 

6.1       Choice of Law; Submission to Jurisdiction.  This Agreement shall be
subject to and governed by the laws of the State of New York, excluding any
conflicts-of-law rule or principle that might refer the construction or
interpretation of this Agreement to the laws of another state.  Each Party
hereby submits to the jurisdiction of the state and federal courts in the State
of New York and to venue in New York, New York.

 

6.2       Notice.  All notices or requests or consents provided for or permitted
to be given pursuant to this Agreement must be in writing and must be given by
depositing same in the United States mail, addressed to the Person to be
notified, postpaid, and registered or certified with return receipt requested or
by delivering such notice in person or by telecopier or telegram to such Party. 
Notice given by personal delivery or mail shall be effective upon actual
receipt.  Notice given by telegram or telecopier shall be effective upon actual
receipt if received during the recipient’s normal business hours, or at the
beginning of the recipient’s next business day after receipt if not received
during the recipient’s normal business hours.  All notices to be sent to a Party
pursuant to this Agreement shall be sent to or made at the address set forth
below such Party’s signature to this Agreement, or at such other address as such
Party may stipulate to the other Parties in the manner provided in this
Section 6.2.

 

6.3       Entire Agreement.  This Agreement constitutes the entire agreement of
the Parties relating to the matters contained herein, superseding all prior
contracts or agreements, whether oral or written, relating to the matters
contained herein.

 

6.4       Termination.  The provisions of Article II of this Agreement will be
terminated upon a Change of Control of Shipping Master.

 

6.5       Effect of Waiver or Consent.  No waiver or consent, express or
implied, by any Party to or of any breach or default by any Person in the
performance by such Person of its obligations hereunder shall be deemed or
construed to be a consent or waiver to or of any other breach or default in the
performance by such Person of the same or any other obligations of such Person
hereunder.  Failure on the part of a Party to complain of any act of any Person
or to declare any Person in default, irrespective of how long such failure
continues, shall not constitute a waiver by such Party of its rights hereunder
until the applicable statute of limitations period has run.

 

9

--------------------------------------------------------------------------------


 

6.6       Amendment or Modification.  This Agreement may be amended or modified
from time to time only by the written agreement of all the Parties; provided,
however, that the MLP and the OLLC may not, without the prior approval of the
Conflicts Committee, agree to any amendment or modification of this Agreement
that, in the reasonable discretion of the General Partner, will adversely affect
the holders of Common Units.  Each such instrument shall be reduced to writing
and shall be designated on its face an “Amendment” or an “Addendum” to this
Agreement.

 

6.7       Assignment.  No Party shall have the right to assign its rights or
obligations under this Agreement without the consent of the other Parties.

 

6.8       Counterparts.  This Agreement may be executed in any number of
counterparts with the same effect as if all signatory Parties had signed the
same document.  All counterparts shall be construed together and shall
constitute one and the same instrument.

 

6.9       Severability.  If any provision of this Agreement or the application
thereof to any Person or circumstance shall be held invalid or unenforceable to
any extent, the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected thereby and
shall be enforced to the greatest extent permitted by law.

 

6.10     Gender, Parts, Articles and Sections.  Whenever the context requires,
the gender of all words used in this Agreement shall include the masculine,
feminine and neuter, and the number of all words shall include the singular and
plural.  All references to Article numbers and Section numbers refer to Articles
and Sections of this Agreement.

 

6.11     Further Assurances.  In connection with this Agreement and all
transactions contemplated by this Agreement, each Party agrees to execute and
deliver such additional documents and instruments and to perform such additional
acts as may be necessary or appropriate to effectuate, carry out and perform all
of the terms, provisions and conditions of this Agreement and all such
transactions.

 

6.12     Withholding or Granting of Consent.  Each Party may, with respect to
any consent or approval that it is entitled to grant pursuant to this Agreement,
grant or withhold such consent or approval in its sole and uncontrolled
discretion, with or without cause, and subject to such conditions as it shall
deem appropriate.

 

6.13     Laws and Regulations.  Notwithstanding any provision of this Agreement
to the contrary, no Party shall be required to take any act, or fail to take any
act, under this Agreement if the effect thereof would be to cause such Party to
be in violation of any applicable law, statute, rule or regulation.

 

6.14     Negotiation of Rights of Shipping Master, Limited Partners, Assignees,
and Third Parties.  The provisions of this Agreement are enforceable solely by
the Parties, and no member of Shipping Master and no limited partner, member,
assignee or other Person of the MLP or the OLLC shall have the right, separate
and apart from Shipping

 

10

--------------------------------------------------------------------------------


 

Master, the MLP or the OLLC, to enforce any provision of this Agreement or to
compel any Party to comply with the terms of this Agreement.

 

6.15     No Recourse Against Officers or Directors.  For the avoidance of doubt,
the provisions of this Agreement shall not give rise to any right of recourse
against any officer or director of any Shipping Master Entity or any Partnership
Entity.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement on, and effective
as of, the Closing Date.

 

 

 

UNITED STATES SHIPPING MASTER LLC

 

 

 

 

 

By:

/s/ Paul B. Gridley

 

 

 

Mr. Paul Gridley

 

 

Chairman and Chief Executive Officer

 

 

 

Address for Notice:

 

 

 

399 Thornall Street

 

8th Floor

 

Edison, New Jersey 08837

 

Phone: (732) 635-1500

 

Fax: (732) 635-1940

 

Attention: Mr. Paul Gridley

 

 

 

 

 

US SHIPPING GENERAL PARTNER LLC

 

 

 

 

 

By:

/s/ Paul B. Gridley

 

 

 

Mr. Paul Gridley

 

 

Chairman and Chief Executive Officer

 

 

 

Address for Notice:

 

 

 

399 Thornall Street

 

8th Floor

 

Edison, New Jersey 08837

 

Phone: (732) 635-1500

 

Fax: (732) 635-1940

 

Attention: Mr. Paul Gridley

 

--------------------------------------------------------------------------------


 

 

U.S. SHIPPING OPERATING LLC

 

 

 

By:

U.S. SHIPPING PARTNERS L.P.

 

 

 

 

By:

US Shipping General Partner LLC, its general
partner

 

 

 

 

 

 

 

 

By:

/s/ Paul B. Gridley

 

 

 

 

Mr. Paul Gridley

 

 

 

Chairman and Chief Executive Officer

 

 

 

 

 

Address for Notice:

 

 

 

399 Thornall Street

 

8th Floor

 

Edison, New Jersey 08837

 

Phone: (732) 635-1500

 

Fax: (732) 635-1940

 

Attention: Mr. Paul Gridley

 

 

 

U.S. SHIPPING PARTNERS L.P.

 

 

 

By:

US Shipping General Partner LLC, its general
partner

 

 

 

 

 

 

 

 

By:

/s/ Paul B. Gridley

 

 

 

 

Mr. Paul Gridley

 

 

 

Chairman and Chief Executive Officer

 

 

 

 

 

Address for Notice:

 

 

 

399 Thornall Street

 

8th Floor

 

Edison, New Jersey 08837

 

Phone: (732) 635-1500

 

Fax: (732) 635-1940

 

Attention: Mr. Paul Gridley

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Year

 

Target Gross Margin

 

 

 

(dollars in thousands)

 

2006

 

$

4,410

 

2007

 

$

5,760

 

2008

 

$

3,989

 

2009

 

$

5,948

 

2010

 

$

6,057

 

2011

 

$

4,744

 

2012

 

$

6,321

 

2013

 

$

4,896

 

 

12

--------------------------------------------------------------------------------